—In a child custody proceed*669ing pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Suffolk County (Snellenburg, J.H.O.), entered June 10, 1999, which dismissed her petition for custody of the infant child, and granted the cross petition of the respondent for custody. The notice of appeal from a decision of the same court dated February 10, 1999, is deemed to be a premature notice of appeal from the order.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Kamate v Kamate, 260 AD2d 637; People v Paige, 54 AD2d 631). O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.